

Exhibit 10.28




DYNEX CAPITAL, INC.
EXECUTIVE INCENTIVE PLAN
(as amended February 22, 2018)




1.    Purpose. The purpose of the Dynex Capital, Inc. Executive Incentive Plan
(the “Plan”) is to attract, retain and motivate key employees by providing
annual and long-term incentive awards to designated employees of Dynex Capital,
Inc. (the “Company”) and its subsidiaries. The Plan is designed to align key
employee interests with the interests of the Company’s shareholders and to
create value by providing appropriate annual and long-term incentives to key
employees to achieve corporate and individual performance goals, while
appropriately balancing risk with reward.


2.    Annual Plan. The Plan is an annual plan and shall remain in effect until
terminated by the independent directors of the Board of Directors (the
“Independent Directors”). A new plan year shall commence on each January 1 and
shall end each December 31. A new incentive opportunity (consisting of an annual
incentive component and a separate long-term incentive component) will be
granted under the Plan each plan year only to individuals who are eligible
Participants for such plan year (as determined pursuant to Section 4). The
annual incentive component and the long-term incentive component represent
separate awards and are calculated and paid independent of each other under the
Plan.
3.    Administration. The Plan shall be administered by the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company. The Committee will have the power and authority to interpret the Plan,
establish (except to the extent fixed by the Plan) the corporate/individual
objectives and respective weightings of the annual incentive component, the
minimum, target and maximum targets and applicable weightings of the other
annual and long-term performance goals, determine the achievement of performance
goals and assess individual performance, determine individual bonus amounts,
determine rules for the operation and administration of the Plan and make all
other necessary or advisable determinations with respect to the Plan. The
Committee will also have the power and authority to adjust upward or downward
any bonus amounts to be paid, in its discretion in light of such considerations
as the Committee may deem relevant, within the limits described in Section 8.
Subject to the provisions of Section 12, any interpretation or determination by
the Committee under the Plan shall be binding on all parties.
4.    Participation. Only those individuals who are serving as executive
officers as of the first quarter Board meeting each year are eligible to
participate in the Plan for that plan year (the “Participants”). In the case of
a promotion, an individual must have been promoted to “executive officer” by
such first quarter Board meeting in order to participate in the Plan for that
plan year.
5.     Bonus Opportunity. Each plan year, the Participant will be granted an
incentive opportunity equal to the following percentages of his/her base salary
as of January 1 of that plan year:


1

--------------------------------------------------------------------------------




Executive
Target Incentive Opportunity
Maximum Incentive Opportunity
CEO
200%
400%
EVP
150%
300%


Each plan year, the incentive opportunity will be allocated between the annual
incentive award and the long-term incentive award as follows: 80% to the annual
incentive component and 20% to the long-term incentive component. The annual
incentive component will have a 1-year performance period from January 1 through
December 31 of that plan year. Except as noted below with respect to the
transition period, the long-term incentive component will have a 3-year
performance period from January 1 of that plan year through December 31 of the
second year immediately following that plan year.
6.    Performance Goals. Bonuses under the Plan will be earned by the
Participants based on the achievement of performance goals established by the
Committee for the applicable performance period. Except to the extent fixed by
the Plan, no later than February 28 each plan year, the Committee will establish
performance goals, targets and weightings for the annual incentive component and
the long-term incentive component for the Participants for each performance
period beginning in that plan year.
(a)    Annual Incentive Component. The annual incentive component will consist
of the following performance goals for the applicable performance period,
weighted as follows:
Metric
Weighting (of incentive opportunity)
Return on Equity (ROE)
0% - 40%
Book value per common share
0% - 40%
Corporate/individual objectives
40%



(i)    “Return on Equity” shall be computed as the Company’s core net operating
income per basic common share (as defined by the Company for the fourth quarter
earnings release for the performance period), divided by the Company’s book
value per common share at December 31 of the year before the performance period.
The Committee will establish the weighting of this goal, as well as minimum,
target and maximum targets for this goal for each plan year.
(ii)     “Book value per common share” shall be computed in accordance with
GAAP. The Committee will establish the weighting of this goal, as well as
minimum, target and maximum targets for this goal, expressed as a percentage of
the prior year end book value per common share and/or in actual dollar amounts,
for each plan year. If the prior year end book value per common share amount is
restated after the Committee establishes


2

--------------------------------------------------------------------------------




the targets for the plan year, then the Committee shall approve a change to the
current year targets to reflect the restated amount.
(iii)    Corporate/individual objectives. The Committee will establish corporate
and individual goals and their respective weightings for each Participant for
each plan year. The corporate and individual goals for each Participant will
account for 40% of each Participant’s incentive opportunity for the plan year,
but may be different for each Participant. The corporate and individual goals
may consist of quantitative or qualitative Company or individual goals,
including but not limited to the following: annual and/or longer-term
performance versus a benchmark and/or a select group of peers; general and
administrative expense efficiency ratio; attainment of Company strategic
objectives; and attainment of personal objectives. For each corporate and
individual goal, the Committee will also establish the criteria for determining
minimum, target and maximum performance with respect to such goal.
(b)    Long-Term Incentive Component. The long-term incentive component will
consist of the following performance goal for the applicable performance period,
weighted as follows:
Metric
Weighting (of incentive opportunity)
Total Economic Return (TER)
20%



(i)     Except as noted below with respect to the transition period, “Total
Economic Return (TER)” shall be a percentage that is the sum of (A) the change
in the Company’s GAAP book value per common share over the 3-year performance
period and (B) the cumulative dividends declared by the Company during the
performance period, divided by the Company’s GAAP book value per common share at
the beginning of the performance period and further divided by 3 to compute an
annualized return. The Committee will establish minimum, target and maximum
targets for this goal for each applicable performance period.
(ii)    Transition Period. Until December 31, 2018, there will be a gap in
coverage for the long-term incentive component of the Plan. To bridge this gap,
for each of the first two plan years, the long-term incentive opportunity for
each Participant will have the same weighting as above but will be based on the
Participant’s base salary as of December 31, 2015. In addition, for the one-year
period ending December 31, 2016, the TER will be calculated on a 1-year
performance period ending December 31, 2016, divided by 1 (instead of 3). For
the two-year period ending December 31, 2017, TER will be calculated on a 2-year
performance period ending December 31, 2017, divided by 2 (instead of 3). The
Committee will establish minimum, target and maximum targets for the TER goal
for these 1-year and 2-year performance periods when it establishes the other
targets and weightings for 2016.
7.     Determination of Performance. Following the end of the applicable
performance period, and no later than its first quarter Committee meeting held
on or before March 10, the


3

--------------------------------------------------------------------------------




Committee will determine and certify the level of performance achieved with
respect to each of the annual and long-term incentive component performance
goals for the performance periods just ended.
(a)    Management will calculate the Company’s performance against the
previously-established quantitative objectives and targets and present
preliminary calculations of the same to the Committee for its review.
(b)     Performance with respect to the ROE, Book value per common share and TER
goals will be calculated as follows:
(i)    If performance is equal to or below the minimum target for the goal, the
performance level achieved is 0%.
(ii)     If performance is equal to the target for the goal, the performance
level achieved is 100%.
(iii)     If performance is equal to or above the maximum target for the goal,
the performance level achieved is 200%.
(iv)    If performance is between the minimum target and target or between the
target and maximum target, the performance level achieved will be determined by
applying linear interpolation to the performance interval.
(c)    Performance (which can range from 0% - 200%) with respect to the
corporate/individual objectives will be calculated by the Committee in its good
faith discretion in accordance with the weightings and criteria previously
established.
(d)    The Committee certification of performance will occur no later than March
10 immediately following the end of the performance period but not before the
results for the Company have been finalized for the prior year.
8.     Determination of Bonus Amounts Payable Each Year. Following the end of
the applicable performance period, and no later than its first quarter Committee
meeting held on or before March 10, the Committee will determine the bonus
amounts for each Participant for the annual incentive component and the
long-term incentive component, in each case based on the Committee’s
certification of the applicable performance level achieved during the applicable
performance period plus any permitted discretionary adjustment as described
below.
(a)    Bonus for Annual Incentive Component. The bonus amount for the annual
incentive component will be based on the performance level achieved for the
relevant performance goal (from 0% - 200%) for the applicable performance
period, multiplied by the relevant weighting (of incentive opportunity) for such
goal established for the applicable performance period, multiplied by the target
incentive opportunity percentage for the Participant in Section 5, multiplied by
the Participant’s applicable base salary amount, plus any permitted
discretionary adjustment as described below.


4

--------------------------------------------------------------------------------




Example: Annual Incentive Bonus Amount = ([performance level % achieved for ROE]
x [weighting] x [target incentive opportunity %] x [applicable base salary]) +
([performance level % achieved for Book value per share] x [weighting] x [target
incentive opportunity %] x [applicable base salary]) + ([performance level %
achieved for each corp/indiv. objective] x [weighting for each corp/indiv.
objective] x [target incentive opportunity %] x [applicable base salary]) +/-
[any permitted discretionary adjustment].
(b)    Discretionary Adjustment for Annual Incentive Component. With respect to
the annual incentive component, the Committee will have discretion based on such
considerations as it may deem relevant to adjust the bonus amount (up or down)
for any Participant by up to 10%, subject to any applicable maximums.
(c)    Bonus for Long-term Incentive Component. The bonus amount for the
long-term incentive component will be based on the performance level achieved
for the relevant performance goal (from 0% - 200%) for the applicable
performance period, multiplied by 20%, multiplied by the target incentive
opportunity percentage for the Participant in Section 5, multiplied by the
Participant’s applicable base salary amount, plus any permitted discretionary
adjustment as described below.
Example: Long-term Incentive Bonus Amount = ([performance level % achieved for
TER] x 20% x [target incentive opportunity %] x [applicable base salary]) +/-
[any permitted discretionary adjustment].
(d)    Discretionary Adjustment for Long-term Incentive Component. With respect
to the long-term incentive component, the Committee will have discretion based
on such considerations as it may deem relevant to adjust the bonus amount (up or
down) for any Participant by up to 10%, subject to any applicable maximums.
9.     Cash/Stock Allocation of the Bonus Amount(s).      The bonus amounts
determined for the annual incentive component and the long-term incentive
component for any performance period will each be paid in cash or shares of the
Company’s common stock (“Stock”), according to the following allocation:
Executive
Cash/Stock Allocation
CEO
Cash: 0% - 50%
Stock: 50% - 100%
EVP
Cash: 66.67%
Stock: 33.33%



The allocation between cash and Stock for the EVP bonus amounts is fixed as set
forth above. The allocation between cash and Stock for the CEO bonus amounts
will be determined, within ranges set forth above, by the Committee each year at
the same time the Committee determines the CEO’s bonus amounts.


5

--------------------------------------------------------------------------------




The stock portion of the bonus amount for the annual incentive component will be
paid in restricted shares of Stock, vesting in equal 1/3 installments on the
1st, 2nd and 3rd anniversaries of the grant, and shall be granted by the
Committee under the Company’s 2009 Stock and Incentive Plan (or its successor).
The number of shares granted shall be determined by dividing the stock portion
of the bonus amount for the annual incentive component by the average of the
closing price of the Stock for the 10 trading days ending on the day before the
grant date (rounded down to the nearest whole share).
The stock portion of the bonus amount for the long-term incentive component will
be paid in immediately vested, unrestricted shares of Stock and shall be granted
by the Committee under the Company’s 2009 Stock and Incentive Plan (or its
successor). The number of shares granted shall be determined by dividing the
stock portion of the bonus amount for the long-term incentive component by the
average of the closing price of the Stock for the 10 trading days ending on the
day before the grant date (rounded down to the nearest whole share).
10.     Payment of the Bonus Amount(s).
(a)    For any performance period that began on January 1, 2018: The bonus
amount for each applicable performance period ending on December 31 of any plan
year shall be paid to the Participant (each, a “Payment Date”) during the period
that begins on January 1 and ends on March 15 of the plan year immediately
following the end of the applicable performance period (the “Designated Payment
Period”). The “grant date” for the stock portion of any such bonus amount shall
be same as the Payment Date.
(b)     For any performance period that begins on or after January 1, 2019: The
cash portion of the bonus amount for each applicable performance period ending
on December 31 of any plan year shall be paid to the Participant (each, a “Cash
Payment Date”) during the period that begins on January 1 and ends on March 15
of the plan year immediately following the end of the applicable performance
period (the “Designated Payment Period”) on such date or dates that are
determined by the Committee at the same time the Committee determines the bonus
amount for the applicable performance period. The stock portion of the bonus
amount for each applicable performance period ending on December 31 of any plan
year shall be paid to the Participant (each, a “Stock Payment Date,” and
together with the Cash Payment Date, each a “Payment Date”) during the
Designated Payment Period on the date the Committee determines the bonus amount
for the applicable performance period. The Cash Payment Date does not need to be
the same as the Stock Payment Date (i.e., the “grant date”) provided that the
entire bonus amount for an applicable performance period shall be paid during
the Designated Payment Period.
(c)    Any bonus amounts paid under this Plan shall be subject to all applicable
federal, state or local taxes required by law to be withheld.
11.     Termination of Employment. Subject to Section 16 to the extent
applicable, the following provisions shall apply in the event the Participant’s
employment terminates prior to a Payment Date under the Plan:
(a)     Except as otherwise provided in Section 11(b), the bonus amounts under
the Plan shall be paid upon a termination of a Participant's employment as
follows:


6

--------------------------------------------------------------------------------




(i)     In the event of termination of the Participant’s employment (A) by the
Company other than for Cause or (B) by the Participant voluntarily or (C) due to
the Participant's death, after the end of a performance period but prior to the
Payment Date for such performance period, any bonus amounts for any such
completed performance periods will be paid to the Participant on the earlier of:
(1) 60 days following the termination of Participant's employment or (2) the
applicable Payment Date.
(ii)     In the event of termination of the Participant’s employment (A) by the
Company for any reason other than for Cause or (B) due to the Participant's
death, before the end of a performance period (but only if the termination
occurs no earlier than the last day of the first quarter of the performance
period), a pro-rata bonus (based on the period of the performance period during
which the Participant was employed) will be paid to the Participant for any not
yet completed performance period based upon: (x) with respect to the ROE, Book
value per common share and TER goals, actual performance through the calendar
quarter ending on or immediately prior to the date of the Participant's
termination and (y) with respect to the corporate/individual objectives of the
annual incentive component, the applicable portion of the maximum incentive
opportunity under the Plan for the applicable performance period. A pro-rata
bonus will be determined separately for each annual incentive award and each
long-term incentive award for each not yet completed performance period and each
such pro-rata bonus will be paid on the earlier of: (1) 60 days following the
termination of Participant's employment or (2) the applicable Payment Date.
(iii) In the event of termination of the Participant's employment (A) by the
Company before the last day of the first quarter of a performance period or (B)
a voluntary termination by the Participant at any time during a performance
period, no bonus amounts will be paid to the Participant for any not yet
completed performance period.
(iv)    In the event of termination of the Participant's employment for Cause,
all rights under the Plan shall be immediately forfeited and no bonus amounts
will be paid to the Participant following such termination.
(b)     If the Participant has an employment agreement, or if the Participant
does not have an employment agreement, a severance agreement (an “Employment
Agreement”) in place at time of termination of employment, then the
Participant's right to receive bonus amounts under the Plan (if any) shall be
governed by the Employment Agreement and, in the event of a conflict between the
Plan and the Participant’s Employment Agreement, the Participant’s Employment
Agreement shall control; provided, however, that the time and form of payment of
any bonus amount payable under the Plan shall not be changed by the Employment
Agreement to the extent such change would either violate Code Section 409A (as
defined in Section 16) or cause an otherwise exempt payment to be subject to
Code Section 409A.
(c)    Cause. For purposes of the Plan, if not defined in the Participant’s
Employment Agreement, “Cause” shall mean any of the following:
(i)    the willful and continued failure of the Participant to substantially
perform the Participant’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness), if, within 30 days
of receiving a written demand


7

--------------------------------------------------------------------------------




for substantial performance from the Board or the CEO that specifically
identifies the manner in which the Participant has not substantially performed
his duties, the Participant shall have failed to cure such non-performance or to
take measures to cure the non-performance;
(ii)    the willful engaging by the Participant in gross misconduct that is
materially and demonstrably injurious to the Company or any subsidiary;
(iii)    the willful disclosure to an external party by the Participant without
authorization of any confidential information of the Company or any subsidiary;
or
(iv)    the arrest of the Participant of a felony.
For purposes of this definition, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or a committee thereof, or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Participant in good faith and in the best interests of the Company.
The termination of employment of the Participant shall not be deemed to be for
Cause unless and until there shall have been delivered to the Participant a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the
Participant is guilty of conduct described in subparagraph (i), (ii) or (iii)
above, and specifying the particulars thereof in detail.
12.    Review Procedure. Any Participant with an issue regarding bonus amounts
or the administration of the Plan may file a claim in writing to the Committee
within 90 days of the date on which the Participant first knows (or should have
known) of the facts on which the claim is based. The Committee shall consider
the claim and notify the Participant in writing of the determination and
resolution of the issue. The determination of the Committee as to any complaint
or dispute will be final and binding.
13.    Deferral. Bonus amounts under the Plan may be deferred the Participant in
accordance with any deferred compensation plan adopted by the Company that is
available to executive officers.
14.    Nonassignability. Bonus amounts may not be transferred, alienated or
assigned. To the extent any bonus amounts are payable under the terms of the
Plan following a Participant’s death, such bonus amounts will be paid to the
Participant’s estate.
15.    Nonexclusive Plan. The adoption of the Plan shall not be construed as
creating any limitations on the power of the Company or any subsidiary to adopt
such other incentive arrangements as it may deem desirable, and such
arrangements may be either generally applicable or applicable only in specific
cases.
16.      Code Section 409A Compliance.


8

--------------------------------------------------------------------------------




(a)       The Plan is intended to comply with Section 409A of the Code and
applicable guidance issued thereunder (“Code Section 409A”) or comply with an
exemption from the application of Code Section 409A and, accordingly, all
provisions of the Plan shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A.
(b)       Neither a Participant nor the Company shall take any action to
accelerate or delay the payment of any amounts that are subject to Code Section
409A in any matter that would not be in compliance with Code Section 409A.
(c)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of the Plan providing for the form or timing of
payment of any amounts that are deferred compensation subject to Code Section
409A and that are paid upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A) and, for purposes of any such provision of the Plan under which
(and to the extent) deferred compensation subject to Code Section 409A is paid,
references to a “termination” or “termination of employment” or “resign” or
“resignation” or like references shall mean separation from service.  If the
Participant is deemed on the date of separation from service with the Company
and any subsidiary to be a “specified employee”, within the meaning of that term
under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment or benefit that is required to be delayed in
compliance with Code Section 409A(a)(2)(B), payment of any such amounts shall
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of Participant’s separation from service
or (ii) the date of the Participant’s death. 
(d)        The bonus amount payable for the annual incentive component for any
applicable performance period and the bonus amount payable for the long-term
incentive component for any applicable performance period are separate awards
and payments under the Plan, are determined and calculated without any offset or
other interaction with each other, and are included in one Plan document for
convenience purposes. For purposes of determining the application of Code
Section 409A and any exemptions from Code Section 409A, each bonus amount
determined under each component for each applicable performance period shall be
treated as a separate payment.
(e)       When, if ever, a payment under the Plan specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 10 days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company. For any
bonus amount subject to the requirements of Code Section 409A, consistent with
Treas. Reg. §1.409A-3(d), payment of all or any portion of such bonus amount
shall be treated as paid in the Designated Payment Period so long as all or any
portion of such payment is made during the Designated Payment Period or such
later date within the same taxable year that contains the Designated Payment
Period. For any bonus amount exempt from the requirements of Code Section 409A,
payment shall in all events be made by the 15th day of the third month following
the end of the first calendar year during which the bonus amount is no longer
subject to a substantial risk of forfeiture, subject to the provisions of Treas.
Reg. §1.409A-1(b)(4)(ii) (regarding certain allowed delayed payments). For the
avoidance of any doubt, any bonus amount payable for the


9

--------------------------------------------------------------------------------




annual incentive component for any applicable performance period is intended to
be exempt from Code Section 409A and shall be administered consistent with that
intention.
(f)       Notwithstanding any of the provisions of the Plan, the Company shall
not be liable to the Participant if any payment which is to be provided pursuant
to the Plan and which is considered deferred compensation subject to Code
Section 409A otherwise fails to comply with, or be exempt from, the requirements
of Code Section 409A.
17.    Amendment and Termination. The Plan may only be amended or terminated by
approval of the Independent Directors, based on the recommendation of the
Committee. The Committee shall review the Plan periodically and recommend any
amendments thereto which it deems appropriate or desirable, for approval by the
Independent Directors. Upon recommendation of the Committee, the Independent
Directors may amend or terminate this Plan at any time. Any amendment or
termination of the Plan shall be implemented in a manner which complies with any
applicable provisions under Code Section 409A (as defined in Section 16).
18.    Effectiveness of the Plan. The Plan was first effective on January 1,
2016. For any performance period that began before January 1, 2018, the terms of
the Plan as in effect on January 1, 2016 shall continue to apply. Subject to
Section 17, and except as otherwise provided in Section 10(a)-(b), for any
performance period that begins on or after January 1, 2018, the terms of the
Plan as amended on February 22, 2018 shall apply. The Plan shall continue
indefinitely, subject to the Independent Directors’ right to terminate the Plan.
19.     Plan Not a Contract. The Plan shall not be deemed to constitute a
contract between the Company and any employee, and nothing contained in the Plan
shall confer upon an employee any right to continued employment, nor interfere
with the right of the Company or any subsidiary to terminate a Participant’s
employment with the Company or subsidiary.
20.    Clawback. Any bonus amount (whether paid in cash or Stock) that a
Participant receives under the Plan is subject to repayment to (i.e., clawback
by) the Company or a related entity as determined in good faith by the
Independent Directors or the Board in the event repayment is required by the
terms of the Company’s recoupment, clawback or similar policy as may be in
effect from time to time or by applicable federal or state law or regulation or
stock exchange requirement, but in no event with a look-back period of more than
three (3) years, unless in the opinion of counsel satisfactory to Participant
required by applicable federal or state law or regulation or stock exchange
requirement. Any recovery of any bonus amount subject to the requirements of
Code Section 409A (as defined in Section 16) shall be implemented in a manner
which complies with Code Section 409A.
21.    Governing Law. The Plan shall be construed and interpreted under the laws
of the Commonwealth of Virginia.


As Amended by the Independent Directors of the Board of Directors on February
22, 2018


10